KELLEY, Judge,
dissenting.
I respectfully dissent.
Whether a working condition is abnormal must be determined in the context of a claimant’s occupation. Antus v. Workmen’s Compensation Appeal Board (Sawhill Tubular Division, Cyclops Industries), 155 Pa. Cmwlth. 576, 625 A.2d 760 (1993), aff'd, 536 Pa. 267, 639 A.2d 20 (1994); Pate v. Workmen’s Compensation Appeal Board (Boeing Vertol Company), 104 Pa.Cmwlth. 481, 522 A.2d 166, petition for allowance of appeal denied, 517 Pa. 611, 536 A.2d 1335 (1987), cert. denied, 484 U.S. 1064, 108 S.Ct. 1025, 98 L.Ed.2d 989 (1988). Abnormal working conditions can generally be established by comparing the conditions of the claimant to those of his or her fellow employees performing similar duties or by showing a change in duties coupled with an increase in responsibilities. Linskey v. Worker’s Compensation Appeal Board (City of Philadelphia), 699 A.2d 818 (Pa.Cmwlth. 1997), petition for allowance of appeal denied, 550 Pa. 711, 705 A.2d 1312 (1998); Berardelli v. Workmen’s Compensation Appeal Board (Bureau of Personnel, State Workmen’s Insurance Fund), 134 Pa.Cmwlth. 450, 578 A.2d 1016 *1179(1990), petition for allowance of appeal denied, 527 Pa. 625, 592 A.2d 46 (1991). Additionally, we have held that episodes of abuse and harassment over a period of time can also constitute an abnormal working environment. Archer v. Workmen’s Compensation Appeal Board, 138 Pa.Cmwlth. 309, 587 A.2d 901 (1991) (an abnormal work environment was shown where claimant’s supervisor shouted at her, suspended her, singled her out and treated her differently as compared to her work peers and caused security to remove her from the work premises).
Here, claimant testified and the WCJ found that claimant’s working conditions were not similar to other supervisors at the company. Claimant was subjected to abusive treatment and was burdened with additional duties and responsibilities that other supervisors were not. Therefore, I believe that claimant established abnormal working conditions in the context of his employment. Accordingly, I dissent, and would affirm the order of the board awarding benefits to claimant.